

115 S243 IS: Rural Hospital Regulatory Relief Act of 2017
U.S. Senate
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 243IN THE SENATE OF THE UNITED STATESJanuary 30, 2017Mr. Thune (for himself and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide for a permanent extension of the enforcement instruction on supervision requirements for
			 outpatient therapeutic services in critical access and small rural
			 hospitals.
	
 1.Short titleThis Act may be cited as the Rural Hospital Regulatory Relief Act of 2017. 2.Permanent extension of enforcement instruction on supervision requirements for outpatient therapeutic services in critical access and small rural hospitals (a)ExtensionSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the following new subsection:
				
					(v)Permanent extension of enforcement instruction on supervision requirements for outpatient
			 therapeutic
 services in critical access and small rural hospitalsOn and after the date of the enactment of this subsection, the Secretary shall continue to apply the enforcement instruction described in the notice of the Centers for Medicare & Medicaid Services entitled Enforcement Instruction on Supervision Requirements for Outpatient Therapeutic Services in Critical Access and Small Rural Hospitals for CY 2013, dated November 1, 2012 (providing for an exception to the restatement and clarification under the final rulemaking changes to the Medicare hospital outpatient prospective payment system and calendar year 2009 payment rates (published in the Federal Register on November 18, 2008, 73 Fed. Reg. 68702 through 68704) with respect to requirements for direct supervision by physicians for therapeutic hospital outpatient services) and extended by section 1 of Public Law 113–198, section 1 of Public Law 114–112, and section 16004(a) of the 21st Century Cures Act (Public Law 114–255)..
 (b)Conforming repeal of reportSubsection (b) of section 16004 of the 21st Century Cures Act (Public Law 114–255) is repealed.